 

Case 1:19-cr-00034-AKH Document 42 Filed 08/12/20 Page 1 of 1

F ederal Defend eETS _ «, ‘oh Southern District
OF NE W YO R K. INC. Ve Leuane otreet-10th Floor, New York, NY 10007

Tel: (212) 417-8700 Fax: (212) 571-0392

Da vid E. Pat ton, Smathern District of New Yark
Executive Director Jenniter L. Brown

VIA ECF and EMAIL
Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York A - Vey
500 Pearl Street ao

New York, NY 10007

Re: United States v. Montana Vasquez
19 Cr. 34 (AKH)

 

Dear Judge Hellerstein,

I write to respectfully request that the Court adjourn the sentencing in the above-
captioned case, which is currently scheduled for August 25, 2020, for approximately 2 weeks. |

have conferred with the government, by Assistant United States Attorney Elinor Tarlow, who
consents to this request.

I have spoken with the government and the parties are prepared to appear in person on the
newly-selected date, if the Court is conducting in-person appearances at that time. If the Court is
not conducting in-person appearances, the parties are prepared to proceed remotely and we
believe that the Court can make findings pursuant to the CARES Acct for a remote proceeding.

In addition, we are in the final stages of collecting the documentation that we need to
effectively represent Mr. Vasquez at sentencing; the process has been slowed by the logistical

Impediments of the pandemic. We believe the requested adjournment will enable us to complete
the process.

Thank you for your consideration.

Respectfully submitted,

/s/
Sylvie Levine

Counsel for Montana Vasquez
